FIFTH AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the 30th
day of November, 2005, among ENSERCO ENERGY INC., a South Dakota corporation
(the “Borrower”), FORTIS CAPITAL CORP. (“Fortis”), a Connecticut corporation, as
a Bank, an Issuing Bank and as Administrative Agent, Documentation Agent and
Collateral Agent for the Banks, BNP PARIBAS ("BNP Paribas”), a bank organized
under the laws of France, as an Issuing Bank and a Bank, U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, as a Bank and SOCIETE
GENERALE (“SocGen”), a bank organized under the laws of France, as a Bank, and
UFJ BANK LIMITED, NEW YORK BRANCH (“UFJ”), a bank organized under the laws of
Japan, as a Bank, (collectively, the “Banks”).

WHEREAS, the Borrower and the Banks have entered into an Amended and Restated
Credit Agreement effective as of May 14, 2004 (as amended, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Banks extend the Expiration Date
and make certain additional changes to the Credit Agreement, and the Banks have
agreed to make such changes; and

WHEREAS, UFJ is prepared to join the Credit Agreement as a Bank;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.            Defined Terms. All capitalized terms used but not otherwise
defined in this Amendment shall have the meaning ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.

2.            Amendments to Credit Agreement. The Credit Agreement is amended as
follows:

(a)          The Definition of Advance Line Limit. The definition of “Advance
Line Limit” is amended to read as follows:

“‘Advance Line Limit’ means $50,000,000.00.”

 

 



 

 

(b)          The Definition of Borrowing Base Sub-Cap. The definition of
“Borrowing Base Sub-Cap” is amended and restated to read as follows:

“‘Borrowing Base Sub-Cap’ means, on the Closing Date, an amount equal to
$200,000,000.00; provided, however, Borrower may elect to change such Borrowing
Base Sub-Cap five (5) times during any twelve (12) month period to be any of
$100,000,000.00, $125,000,000.00, $150,000,000.00, $175,000,000.00 or
$200,000,000.00 (provided that, regardless of any Elected Performance L/C Cap,
the Borrowing Base Sub-Cap shall never exceed $200,000,000.00), which modified
Borrowing Base Sub-Cap shall continue in effect until again changed by Borrower
in accordance with this Agreement, or until automatically reduced as hereinafter
set forth. Notwithstanding the foregoing, Borrower may not elect a Borrowing
Base Sub-Cap unless Borrower’s Net Working Capital and Tangible Net Worth at the
time of election are greater than, or equal to, the amounts specified below:

(a)          If Borrower elects $200,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $37,375,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(b)          If Borrower elects $175,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $32,375,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(c)          If Borrower elects $150,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $27,750,000 plus an amount equal to
30% of the Elected Performance L/C Cap; or

(d)          If Borrower elects $125,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $23,125,000 plus an amount equal to
30% of the Elected Performance L/C Cap; or

(e)          If Borrower elects $100,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least

 



 

$18,500,000 plus an amount equal to 30% of the Elected Performance L/C Cap.

Borrower shall elect which Borrowing Base Sub-Cap is in effect from time to time
by delivering to Agent and Banks a written notice of such election in the form
of Exhibit I which is attached hereto. In the event that after Borrower makes a
Borrowing Base Sub-Cap election Borrower’s Net Working Capital or Tangible Net
Worth as reflected on a Compliance Certificate delivered to Agent are not in
compliance with the requirements set forth above, the Borrowing Base Sub-Cap
shall be automatically reduced to the appropriate level set forth above to cause
compliance with the requirements set forth above, provided that if Borrower
fails to qualify for (a), (b), (c), (d) or (e) or fails to elect a Borrowing
Base Sub-Cap, then the Borrowing Base Sub-Cap shall be $100,000,000.00. Such
reduction shall take place upon Agent’s receipt of such Compliance Certificate
or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT A
BORROWING BASE SUB-CAP IN AN AMOUNT IN EXCESS OF THE THEN TOTAL UNCOMMITTED LINE
AMOUNT SUBSCRIBED AS SET FORTH ON SCHEDULE 2.01 FROM TIME TO TIME.”

(c)          The Definition of Economic Basis. The following definition of
“Economic Basis” is added to Section 1.01 (Definitions) of the Credit Agreement:

“‘Economic Basis’ means the calculation of financial accounting terms using mark
to market of certain assets and liabilities as if the accounting standards of
the Emerging Issues Task Force (EITF) under EITF-98-10 (accounting for contracts
involved in energy trading and risk management activities) applied.”

(d)          The Definition of Expiration Date. Clause (a) in the definition of
“Expiration Date” is amended to read as follows:

 

“(a)

November 30, 2006.”

(e)          The Definition of L/C Sub-Limit Cap. Clause (c) and (e) of the
definition of “L/C Sub-Limit Cap” is amended to read as follows:

 

 



 

 

“(a)        Performance L/Cs - $15,000,000.00 but not to exceed the Elected
Performance L/C Cap then in effect;

 

(b)

Natural Gas/Transportation L/Cs - $40,000,000.00;

 

(c)

Ninety (90) Day Swap L/Cs - $50,000,000.00;

(d)          Three Hundred Sixty-Five (365) Day Swap L/Cs - $25,000,000.00;

(e)          Natural Gas/Supply L/Cs - $200,000,000.00 less any amounts
outstanding under (a), (b), (c) or (d) above.”

(f)           The Definition of Maturity Date. The definition of “Maturity Date”
is amended to read as follows:

“‘Maturity Date’ means November 30, 2007.”

(g)          Section 1.03 (Accounting Principles). Section 1.03(a) is amended by
changing the period following the word “applied” on line three to a comma, and
adding the following:

“except for the financial computations relating to the terms ‘Net Working
Capital’ and ‘Tangible Net Worth’ which are to be made on an Economic Basis.”

(h)          Schedule 2.01 (Uncommitted Line and Uncommitted Line Portions).
Schedule 2.01 is deleted and replaced with Schedule 2.01 attached to this
Amendment.

(i)           Section 7.01 (Financial Statements). Subsection (b) is deleted,
and the following Subsections are added to Section 7.01:

“(b)       as soon as available, but not later than 120 days after the end of
each fiscal year, a copy of the financial statements of Borrower to include a
balance sheet as at the end of such year and the related statements of income or
operations, members’ equity and cash flows for such year, in each case prepared
on an Economic Basis and accompanied by a special purpose report acceptable to
the Banks issued by a nationally-recognized independent accounting firm; and

(c)          as soon as available, but not later than forty-five (45) days after
the end of each month, Borrower-prepared financial

 



 

statements prepared in accordance with GAAP and on an Economic Basis and
accompanied by an explanation of any discrepancy between such statements
resulting from the differing methods of preparation.”

3.            Joinder Agreement. As of the Effective Date (defined below), UFJ
shall become a party to the Credit Agreement as a Bank, shall acquire all of the
rights, powers and obligations of a Bank under the Credit Agreement, and shall
have an Uncommitted Line Portion equal to $10,000,000. From and after the
Effective Date, all references to “Banks” in the Credit Agreement and the other
Loan Documents shall be deemed to include, in any event, UFJ.

4.            Effectiveness of Amendment. This Amendment shall be effective on
November 30, 2005 (the “Effective Date”) upon receipt by the Agent of the
following:

 

(a)

An executed copy of this Amendment;

(b)          Amended and restated promissory notes in favor of Fortis and SocGen
and a new promissory note in favor of UFJ in the amount of their respective
revised Uncommitted Line Portions;

 

(c)

Payment of all fees and expenses owing to the Banks; and

(d)          Such other documents and instruments as any Bank may reasonably
request to reflect the changes set forth in this Amendment.

 

5.

Ratifications, Borrower Representations and Warranties.

(a)          The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrowers and the Banks agree that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.

(b)          To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event

 



 

or circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of Default exists on the date
hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment. THE BORROWER ACKNOWLEDGES THAT THE CREDIT AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE BANKS AND
THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY REVOLVING
LOAN OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER REPRESENTS AND WARRANTS TO
THE BANKS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

6.            Benefits. This Amendment shall be binding upon and inure to the
benefit of the Banks and Borrower, and their respective successors and assigns;
provided, however, that Borrowers may not, without the prior written consent of
the Banks, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.

7.            Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

8.            Invalid Provisions. If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.

9.            Entire Agreement. The Credit Agreement, as amended by this
Amendment, contains the entire agreement among the parties regarding the subject
matter hereof and supersedes all prior written and oral agreements and
understandings among the parties hereto regarding same.

10.         Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in the
Credit Agreement to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.

 

 



 

 

11.         Counterparts. This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

 

[The Remainder of this Page Intentionally Left Blank]

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

By:                                                                     

Name:                                                               

Title:                                                                   

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attention: Thomas M. Ohlmacher

Telephone: (303) 568-3261

Facsimile: (303) 568-3250

FORTIS CAPITAL CORP.,

as Agent

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

 



 

 

FORTIS CAPITAL CORP.,

as a Bank and an Issuing Bank

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

By:                                                                    

Name:                                                              

Title:                                                                  

 

15455 North Dallas Parkway

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

BNP PARIBAS,

as an Issuing Bank and a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                  

 

By:                                                                     

Name:                                                               

Title:                                                                  

 

787 Seventh Avenue

New York, NY 10019

Attention: Keith Cox

Phone: (212) 841-2575

Fax: (212) 841-2536

 

 



 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                   

 

918 17th Street

DNCOBB3E

Denver, CO 80202

Attn: Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362

SOCIETE GENERALE,

as a Bank

 

By:                                                                     

Name:                                                               

Title:                                                                   

 

By:                                                                     

Name:                                                               

Title:                                                                   

 

1221 Avenue of the Americas

New York, NY 10020

Attn: Barbara Paulsen

Phone: (212) 278-6496

Fax: (212) 278-7953

 

 



 

 

UFJ BANK LIMITED, NEW YORK BRANCH,

as a Bank

 

By:                                          
                                      

Name:                                                                           

Title:                                          
                                  

 

55 East 52nd Street

New York, NY 10055

Attention: Chan Park

Phone: (212) 339-6261

Fax: (212) 754-2360

 

 



 

 

SCHEDULE 2.01

 

UNCOMMITTED LINE AND

UNCOMMITTED LINE PORTIONS

(EXCLUDING SWAP CONTRACTS)

 

I.

Uncommitted Line:

 

 

A.

Maximum Line:

$200,000,000.00

 

 

B.

Total Line Amount Subscribed:

$200,000,000.00

 

 

C.

Subscribed Percentage:

100%

 

II.

Uncommitted Line Portions:

 

 

A.

Subscribed Amounts:

 

Bank

Dollar Amount

Pro Rata Share

 

 

 

Fortis Capital Corp.

$75,000,000.00

37.500000%

BNP Paribas

$55,000,000.00

27.500000%

Societe Generale

$45,000,000.00

22.500000%

U.S. Bank

$15,000,000.00

7.500000%

UFJ Bank Limited

$10,000,000.00

5.000000%

Total Subscribed Line Portions

$200,000,000.00

100%

 

III.

Advance Line Limit:

$ 50,000,000.00

 

IV.

L/C Line Limit (Subscribed Percentage,

 

 

times $200,000,000.00)

$200,000,000.00

 

Effective Date: November 30, 2005

 

 

 

 